Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 8-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692), Soeta et al (US 2010/0089309) and Kim et al (US 5,885,344).
Banba et al teaches a method for producing a mKimcrystalline silicon ingot having a neck and a main body suspended from the neck, the method comprising: contacting a seed crystal P with a silicon melt M held within a crucible 3; pulling a neck from the silicon melt; measuring a pull rate at which the neck is pulled from the silicon melt; comparing the measured pull rate to a target range; and pulling an ingot main body C2 from the melt if the pull rate is within a target range.  ([0003]-[0015], [0031]-[0093] teaches comparator and PID control circuit 22 controls a pulling up speed and using a high pulling speed to grow a thin neck portion and lowering the pulling speed to enlarge the neck, grow a shoulder C1 and a constant diameter portion C2 while limiting/controlling the pulling speed to control a boundary shape). Banba et al also 
Banba et al does not teach calculating a moving average from the measured pull rate and comparing the moving average of the measured pull rate to a target range.
In a method of making a Czochralski single crystal, Mizuta teaches a target value of a pull up speed is set in advance and a pull up speed moving average is calculated from actual values of the pull up speeds measured and corrected and changed with the actual value of a crystal diameter (abstract). Mizuta teaches controlling the actual value of the pull up speed moving average to within + 1.0% of the pull up speed target value ([0040]-[0045]). Mizuta teaches using the moving average of pull up speed to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal ([0014]-[0015]). Mizuta also teaches a moving average with a control period of 10 seconds ([0033]), which clearly suggests the moving average of the pull rate being measured during growth and being averaged over about the previous 5 seconds to about the previous 25 minutes of growth.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Banba et al by using the moving average of pull speed, as taught by Mizuta, to 
The combination of Banba et al and Mizuta does not explicitly claim terminating a neck growth if the moving average is outside the target range.
Cope teaches a method of automated crystal pulling which grows a stem (neck) from a melt using a seed crystal and if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (col 11, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al and Mizuta by sending a signal terminating neck growth if the pull average is outside the range for growing a desired neck, as taught by Cope, to grow a crystal of satisfactory quality because growth outside the range of dislocation free pulling rates would produce a crystal having dislocation defects.
The combination of Banba et al, Mizuta and Cope teaches an upper and lower limit to the pulling rate and using a moving average pulling rate with a 10 second control period during crystal growth. However, the combination of Banba et al, Mizuta and Cope does not explicitly teach determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks, wherein each neck is grown at a desired neck diameter by varying the pull rate of the neck during neck growth, the moving average of the neck pull rate being measured during neck growth and being averaged over about the previous 5 seconds to about the previous 25 minutes of neck growth.
In a method of Czochralski crystal growth, Soeta et al teaches growth of a necking portion having a diameter of 5 mm was formed, and the formation of the 
In a method of Czochralski growth, Kim et al teaches a non-Dash neck method of preparing a single crystal rod by avoiding the formation of dislocations resulting from thermal shock to the crystal from the seed crystal (Abstract). Kim et al teaches the pull rate during neck formation is sufficient to maintain then neck at a minimum diameter and in order to maintain a dislocation free neck of this diameter, the pull rate will typically range from 0.4 to 2.0 mm/min, preferably 0.7 to 1.2 mm/min (col 5, ln 1-67). Kim et al also teaches beck growth at 1.0 mm/min and a neck having a diameter of about 8 to 9 mm and the neck is visually inspected for dislocation-free growth (col 8, ln 1-45). It is noted that Kim et al does not explicitly teach growing a plurality of crystal with the same desire diameter to determine the target range of pull rate, however Kim et al teaches an example of growth of a crystal at a seed given neck diameter and at a pull rate, and then inspecting the crystal to confirm the crystal is dislocation-free (col 8, ln 1-45) and Kim et al also teaches the range of pull rate where the crystal is dislocation-free for neck having the minimum diameter (col 5, ln 1-65); therefore routine experimentation must be performed to determine the range of pull rate that are dislocation-free on a plurality of crystal to determine the dislocation free pulling range of 0.4 to 2.0 mm/min.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta and Cope by determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks at the same desired neck diameter, the pull rate of the neck varying during neck growth for 
Referring to claim 2, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches a melt back step (Cope col 11, ln 1-67), which clearly suggests lowering the neck into the melt.
Referring to claim 3, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches growing a new stem and adjusting the pull rate to cause the crystal to taper at the end of the run, which clearly suggests an end cone (Cope col 9-11). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al to remove the unsatisfactory neck from the puller so that a new seed crystal can be placed to grow a new neck.
+ 1.0% of the pull up speed target value (Mizuta [0040]-[0045]), which clearly suggests a maximum and minimum target range.
Referring to claim 11-14, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches moving average of a time period, and the control period may be 10 seconds or a length of 0.2 mm (Mizuta [0033]).
Referring to claim 15-16, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches controlling the pull rate over the entire neck. In regards to claim 12, the claim uses comprising language therefore is open to additional steps, such as continuing pulling control. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al by not controlling over the entire neck because control is not required during the initial stages before a measurable neck portion is formed.
Referring to claim 17, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches a diameter of 300 mm (Mizuta [0038]).
Referring to claim 21, the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches argon (Ar) gas atmosphere during neck growth (Banba Fig 1, [0034], [0050]).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692), , as applied to claims 1-3, 8-17 and 21, as discussed above, and further in view of Kim et al (US 2003/0104222).
The combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al (‘344) teaches all of the limitations of claim 4-5, as discussed above, except the claimed resistivity and nitrogen concentration.
In a method of Czochralski crystal growth, Kim et al (‘222) teaches nitrogen doped silicon single crystals having a resistivity less than 20 mohm.cm and a nitrogen concentration greater than 1x1013 cm3 ([0045]-[0055] and Tables 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al (‘344) by doping with nitrogen to obtain the claimed resistivity, as taught by Kim et al (‘222), to produce crystals and wafer with desired electrical properties suitable for device manufacturing.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692), Soeta et al (US 2010/0089309) and Kim et al (US 5,885,344), as applied to claims 1-3, 8-17 and 21, as discussed above, and further in view of Kulkarni et al (US 2006/0005761).
The combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al teaches all of the limitations of claim 6-7, as discussed above, except the output power of the heating system is within 0.5 or 0.25 kW of the average power while measuring the pull rate.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope, Soeta et al and Kim et al by providing a heater power control system, as taught by Kulkarni et al, to minimize heater power variations to less than 0.25 kW, to maintain a desired heater power set for a preferred melt solid interface for crystal growth.

Response to Arguments

Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that Kim and Soeta does not teach varying the pulling rate during the growth of neck is noted but not persuasive because Banba et al teaches varying the pulling speed during the growth of neck to achieve a target diameter, as discussed above; therefore varying the pulling speed of each of the plurality of necks to achieve the target diameter would have been obvious to one of ordinary skill in the art at the time of filing. Also, Mizuta teaches setting the target value of the pull up speed in .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Holder et al (US 2002/0112658) teaches the growth process is halted in order to avoid the growth of a segment of the ingot that is not suitable for use, and aborting the growth process when unacceptable growth conditions are detected to increase yield and limit waste ([0009],[0027], [0058]).
Narushima et al (US 2019/0249331) teaches a controller 3 and when dislocations (heat shock dislocations) occurs, the pull up operation is stopped and the monocrystal is melted back ([0019], [0043]-[0054], [0067]).
Hayakawa et al (US 2007/0277727) teaches a controller and when crystal defects are detected in the neck portion, the crystal is remelted ([0016]-[0035], [0099]-[0102]).
Chandrasekhar et al (US 5,578,284) which teaches a target pull rate of 2.0 mm/min, a neck diameter of 13 mm and the neck was grown automatically as the crystal  puller adjusted the heater power and pull rate to maintain the desired neck diameter, and the neck diameter varied between 12 mm and 14 mm, and the actual pull rate varied between 1.0 mm/min and 3.0 mm/min during neck growth (Fig 1 and col 5, ln 60 to col 6, ln 20).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714